DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7 are pending and being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover et al (Journal of Pharmaceutical Sciences, 2013; 102:794-812; published online December 5, 2012) (IDS).
Glover et al teach: 
(a) producing a composition comprising Pertuzumab and one or more variants thereof from CHO cells;
(b) subjecting the composition to analysis by size-exclusion chromatography on an Agilent 1200 HPLC (SE-HPLC);
(c) measuring the amount of low-molecular-weight-species (LMWS); and
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over European Medicines Agency, Committee for Medicinal Products for Human Use, Perjeta Assessment Report, Procedure No. EMEA/H/C/002547/000; December 13, 2012 (IDS).
European Medicines Agency teaches a method for evaluating a Pertuzumab (Perjeta) composition comprising:
(a) manufacturing and purifying the Pertuzumab composition from Chinese Hamster Ovary (CHO) cells;
(b) subjecting the composition to size-exclusion high performance liquid chromatography6 (SE-HPLC) to analyze the size and distribution of Pertuzumab molecule;

(d) measuring the amount of high-molecular-weight-species (HMWS) in the composition (p. 14, section 2.2.2.; p. 15, “Characterization,” section A1).
European Medicines Agency does not teach the result of their SE-HPLC analysis of Pertuzumab composition is LMWS ≤1.6% and HMWS is ≤1.7%; or that the amount of LMWS is ≤ about 1.2% and the amount of HMWS is ≤ about 1.4% as measured by SE-HPLC; or that the amount of LMWS is ≤ about 0.6% and the amount of HMWS is ≤ about 0.8% as measured by SE-HPLC.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to measure any resulting percent of LMWS and HMWS present in a Petuzumab composition, including the percentages instantly claimed, in the method of SE-HPLC analysis of Pertuzumab taught by European Medicines Agency. One would have been motivated to in order to characterize and elucidate the structure of the Pertuzumab composition, particularly to analyze the size distribution of Pertuzumab composition, as taught by European Medicines Agency (p. 15, section A1). One of ordinary skill in the art would have a reasonable expectation of success measuring any resulting percent of LMWS and HMWS present in a Pertuzumab composition, including the percentages instantly claimed, given European Medicines Agency teach SE-HPLC analysis of Petuzumab is known and practiced for Pertuzumab characterization.




4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al (BioPharm International, 2010; Vol. 23, Issue 11, printed and condensed from http://www.biopharminternational.com/high-throughput-multi-product-liquid-chromatography-characterization-monoclonal-antibodies-0) (IDS), in view of Reichert (mAbs, 2012, 4:413-415; published online April 26, 2012) (IDS).
Moreno et al teach a method comprising characterizing therapeutic monoclonal antibody compositions utilizing SE-UPLC, an ultra form of SE-HPLC, to detect size heterogeneity or high and low molecular weight species (2nd page). Moreno et al teach that monoclonal antibodies represent a significant portion of sales in the biopharmaceuticals market. Ever-growing biotechnology pipelines have greatly increased demand for higher throughput, multi-product protein characterization methods. Moreno et al teach there are many publications that have emerged that clearly identify methods useful for characterizing MAbs. These orthogonal assays include potency, identity, and impurity assays that evaluate critical quality attributes (CQAs) such as size and charge heterogeneity. These CQAs are part of the overall target product profile, which is based on the desired clinical performance. Appropriate control of CQAs is a common review concern for both investigational new drug (IND) and license applications. Product quality characteristics encompass a wide variety of product variants that include product-related species and product related impurities. For example, aggregation is a carefully monitored product variant from the earliest stages of clinical development because of the possibility of eliciting an immunogenic response in a patient. Many of the recommended protein characterization assays are based on nd page, “Regulatory Expectations for the Analysis of MAbs”). Moreno et al describe and summarize known methods of SE-UPLC for measuring HMWS and LMWS in monoclonal antibody compositions (“Size Exclusion Chromatography” section; Figure 5) and provide Figure 6 demonstrating the commercially available automated system for HPLC analysis.
Moreno et al does not teach applying SE-HPLC or SE-UPLC analysis for HMWS and LWMS to pertuzumab therapeutic monoclonal antibody, or that the result of such an analysis would measure a composition amount of LMWS ≤1.6% and HMWS is ≤1.7%; or that the amount of LMWS is ≤ about 1.2% and the amount of HMWS is ≤ about 1.4% as measured by SE-HPLC; or that the amount of LMWS is ≤ about 0.6% and the amount of HMWS is ≤ about 0.8% as measured by SE-HPLC. Moreno et al does not teach that pertuzumab was manufactured and purified from recombinant CHO cells.
Reichert summarizes known monoclonal therapeutic antibodies being produced and marketed, including Pertuzumab that is manufactured in CHO cells (Table 1, wherein information in Table 1 was current as of March 10, 2012).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to perform SE-HPLC or SE-UPLC on a pertuzumab composition manufactured from CHO cells to evaluate the amount of HMWS and LMWS present in the composition, including any resulting amounts as instantly claimed. One would have been motivated to because pertuzumab is a monoclonal antibody therapeutic product taught by Reichert as being marketed and in review for clinical use, and Moreno et al teach that SEC is among the most frequently used test for lot release of drug substances and drug product, as well as during formulation and process development. One would also have been motivated to because Moreno et al teach that size heterogeneity of antibody compositions is considered a critical quality attribute (CQA) that should be characterized because it can affect overall target product profile, which is based on the desired clinical performance, and because Moreno et al teach aggregation is a carefully monitored product variant from the earliest stages of clinical development due to the possibility of eliciting an immunogenic response in a patient. One of ordinary skill in the art would have a reasonable expectation of success performing SE-HPLC or SE-UPLC on a pertuzumab composition to measure any percentage of HMWS and LMWS in the composition, including any resulting percentages as instantly claimed, because Moreno et al teach this is a known and successfully used method, and automated systems are commercially available.

5.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642